                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

GLENDA A. WALLACE                                                       PLAINTIFF

v.                                     CIVIL ACTION NO. 1:18-CV-256-LG-MTP

COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION, Nancy A. Berryhill,
Acting Commissioner                                                   DEFENDANT

          ORDER ADOPTING REPORT AND RECOMMENDATION,
           GRANTING MOTION TO AFFIRM COMMISSIONER’S
                 DECISION, AND DISMISSING CASE

       For the reasons stated in the [22] Report and Recommendation of the

Magistrate Judge filed November 7, 2019, and after an independent review of the

record, a de novo determination of the issues, consideration of Plaintiff’s [23]

Objection to the Report and Recommendation, having determined that the

Magistrate Judge’s findings are correct under applicable law:

      IT IS ORDERED AND ADJUDGED that the [22] Report and

Recommendation of the Magistrate Judge is ADOPTED as the findings and

conclusions of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the [20] Motion to

Affirm the Decision of the Commissioner is GRANTED. The Commissioner’s

decision is hereby AFFIRMED and this case is DISMISSED.

      SO ORDERED AND ADJUDGED this the 28th day of January, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
